Case 1:03-cv-08120-LAP Document 186 Filed 11/15/19 Page 1 of 2
Case 1:03-cv-08120-LAP Document 184 Filed 11/14/19 Page 1 of 2

USDC SDNY
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #
x || DATE FILED: \\-is-14

 

 

 

 

 

 

JORGE MARCELO MAZZINI et al.,

 

Plaintiffs, » PARTIAL
STIPULATION AND
THE REPUBLIC OF ARGENTINA, — > 03-CV-8120 (LAP)

 

Defendant.

WHEREAS, on March 3, 2004 plaintiffs Jorge Marcelo Mazzini, Graciela Alejandra
Chersicla, Alberto Haber, Compafiia Calitecno S.A., Heinrich Peter Zum Felde, Ana Valeria
Baravalle, Pablo Alejandro Baravalle, Ezequiel Hernan Baclini, Patricia Ruth Caronna, Juan Jose
Rizzo, Claudia Aurora Sabatini Bartra, Jose Alberto Landi, Salvador Saddemi, Maria Teresa
Lepone, Sergio Saddemi, Hernan Taboada, Susana Frasca, Norberto Pablo Giudice, Susana
Lauria, Guillermo Dotto, Jorge Manuel Taboada, Maria del Carmen Escudero, Enrique Cohen,
Estrella Bety Rosas de Cohen, Debora Reina Cohen, Corbins Trade S.A., Kinburg Trust S.A.,
Luigi Giacomazzi, Luciana Pedrolli, Patrizia Giacomazzi, Michele Stagnitto, Claudio Miguel
Matheou, Hugo Masini, Viviana Noemi Touron, Guillermo Jorge Domato, [mperial Bylidol
S.A., Dario Alberto Pardal, Panla Mastronardi, Horacio Alberto Vazquez, and Liliana
Cebrowski, currently represented by Milberg Phillips Grossman LLP, (together, the “Milberg
Plaintiffs”), filed an Amended Complaint against the Republic of Argentina (the “Republic”)
based on their ownership of beneficial interests in Republic-issued bonds (the “Bonds”);

WHEREAS, the Milberg Plaintiffs tendered interests in the Bonds in exchange for new
securities issued by the Republic in the Republic’s 2010 exchange offer, and/or transferred their
interests in the Bonds, and/or have otherwise settled their claims and accordingly no longer hold

any interest in the Bonds that are the subject of the above-captioned case.

 

 

 
Case 1:03-cv-08120-LAP Document 186 Filed 11/15/19 Page 2 of 2
Case 1:03-cv-08120-LAP Document 184 Filed 11/14/19 Page 2 of 2

NOW, THEREFORE, the Milberg Plaintiffs, by their attorneys Milberg Phillips
Grossman LLP, and the Republic, by its attorneys Cleary Gottlieb Steen & Hamilton LLP,
HEREBY STIPULATE AND AGREE THAT:

1, The Milberg Plaintiffs’ claims against the Republic are hereby dismissed pursuant
to Federai Rule of Civil Procedure 41(a)(1)(A)(ii) with prejudice and without costs,

2. This Stipulation and Order may be signed in counterparts which, when taken as a
whole, shall constitute one and the same document; and a facsimile or copy signature shall have

the same force and effect as an original signature.

 

 

Dated: New York, New York Dated: New York, New York
November 14 , 2019 November _/*7_, 2019
MILBERG PHILLIPS CLEARY GOTTLIEB STEEN
GROSSMAN LLP & HAMILTONLLP
By: By: “ {
Michael C. Spencer Carmine D. Boccuzzf, Jr.
(enspencer@milberg.com) (cboccuzzi@egsh.com)
One Pennsylvania Plaza One Liberty Plaza
New York, New York 10119 New York, New York 10006
Attorneys for the Milberg Plaintiffs Attorneys for the Republic of Argentina
SO ORDERED:

   

United States District Judge
Dated: Nweabe (3 , 2019

 

 

 
